DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. Applicant argues that Edgar does not describe that, in response to a determination that an incoming file will not fit into the space between the next write location and the end of the buffer, deleting, in the forward map, each entry corresponding to a file at least partially stored in an area of the buffer starting at an initial write location and having a size equal to the length of an incoming file that was determined not to fit into the space between the next write location and the end of the buffer. 
Examiner respectfully disagrees.
Edgar discloses in paragraph [0033] that when the data in a logical block address migrates from a first physical location to a second physical location wherein the description of the second physical location is narrower than or equal in width to the first physical location. In this context, "narrower" indicates that the description of the second physical location contains fewer digits in the relevant radix (meaning incoming file will not fit into the space between the next write location and the end of the edited.
Paragraph [0016] discloses that the compression module 114 may rewrite a forward map into a compressible format (e.g., by substituting logical block address deltas for a subset of full-width logical block addresses, adding values for contiguous number of blocks)… The updating module 116 may perform updates to any data in a forward map, a compressible forward map, and/or a compressed forward map. The updating module 116 may mark an entry in a compressed forward map as deleted by editing the value in the physical location field to a special value that indicates the entry is deleted. The updating module 116 may further update the physical location field in a compressed forward map by substituting an equal width or a narrower-width location for the value in the entry's physical location field
Edgar further discloses in paragraph [0033] that when an entry in the forward map comprises more than one contiguous block. In this case, the entry's length and/or the entry's logical block address delta field may be reduced… the logical block address delta field for the entry preceding or the entry subsequent to the entry sought to be deleted may also be adjusted to accommodate deletion of only part of an entry's extent.
Therefore the claims are continued to be met by the combination of Sue, Edgar and Suehiro. 

Allowable Subject Matter
Claims 5-7, 12-14, and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. European Patent Application No. EP 2012501 in view of Edgar et al. US Patent Publication No. 2018/0121364 in further view of Suehiro et al. US Patent Publication No. 2012/0030444.

Regarding Claims 1, 8, and 15, Seo discloses a method, apparatus, and a non-transitory computer-readable storage medium [0003, 0020-0021] for managing a buffer having a preset byte size for storing files received via packet stream [0045-0054], the method comprising: determining a file identifier and length of an incoming file [0045-0054; the record of file comprises a transport object identifier (TOI), a file name, a file size, and a reception state flag]; adding an entry in the map including the file identifier and the length of the incoming file [0073-0075]. 

However, Seo fails to disclose determining that the incoming file will not fit into a space between a next write location and an end of the buffer; in response to the determination that the incoming file will not fit into the space between the next write location and the end of the buffer, in a map that identifies one or more files stored in the buffer, deleting each entry corresponding to a file at that was determined not to fit into the space between the next write location and the end of the buffer, allocating a contiguous area in the buffer starting at the start of the buffer and having the size equal to the length of the incoming file and then moving the next write location to the end of the allocated contiguous area, and receiving packets of the incoming file and storing the received packets into the allocated contiguous area.

In an analogous art Edgar discloses a method for determining that the incoming file will not fit into a space between a next write location and an end of the buffer [0040-0042 & Figure 6]; in response to the determination that the incoming file will not fit into the space between the next write location and the end of the buffer [0040-0042 & Figure 6], in a map that identifies one or more files stored in the buffer [Figure 3 & 5], deleting each entry corresponding to a file at least partially stored in an area of the buffer starting at a start of the buffer and having a size equal to the length of the incoming file that was determined not to fit into the space between the next write location and the end of the buffer [0026; Contiguous logical blocks stored physically contiguously are likely because data transfers to be written to the storage tier typically have a start logical block address and a length. Rather than dedicating a row to each contiguous logical block stored physically contiguously (such as in the fourth and fifth rows of the uncompressed forward map 202), the compressible forward map 206 includes the additional column labeled Contiguous Number of Blocks to reflect the number of contiguous logical blocks stored physically contiguously after the start logical block indicated by the entry in the Logical Block Address or Logical Block Address Delta column... 0016; updating module 116 may further update the physical location field in a compressed forward map by substituting an equal width or a narrower-width location for the value in the entry's physical location field & 0038 the new compressed content is appended to the new compressed list 518 as indicated by arrow 522. As the new compressed list is appended and the prior compressed list is consumed, the gap 524 in the circular buffer 506 moves counterclockwise until it reaches the bar 512. The bar 512 is the boundary between the prior compressed list 516 and the new compressed list 518. The portion of the circular buffer below bar 512, labeled as new compressed list 518, is the portion of the compressed forward map that includes entries from the prior compressed list. See also 0033, 0035, 0038].

Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Seo and Edgar, before the effective filing date of the invention, to avoid problems incurred by the storage devices with limited memory space and dynamic storage tiers [Edgar 0001].

Still the combination of Seo and Edgar fails to disclose allocating a contiguous area in the buffer starting at the start of the buffer and having the size equal to the length of the incoming file and then moving the next write location to the end of the allocated contiguous area, and receiving packets of the incoming file and storing the received packets into the allocated contiguous area.

In an analogous art, Suehiro discloses allocating a contiguous area in the buffer starting at the start of the buffer and having the size equal to the length of the incoming file and then moving the next write location to the end of the allocated contiguous area [0064-0065 & 0077], and receiving packets of the incoming file and storing the received packets into the allocated contiguous area [0044].

Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Seo, Edgar, and Suehiro before the effective filing date of the invention, so that data amount in a storage medium can be immediately adjusted before the storage medium becomes full, and stored log can be effectively utilized [Suehiro 0011].


Regarding Claim 18, the combination of Seo, Edgar, and Suehiro discloses a non-transitory computer-readable medium according to claim 15, wherein the added entry in the map includes the file identifier and the length of the incoming file [Seo 0048-0050 & 0062], and the file identifier includes a transport object identifier (TOI) and a file name [Seo Table 1 [0061]].

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. European Patent Application No. EP 2012501 in view of Edgar et al. US Patent Publication No. 2018/0121364 in further view of Suehiro et al. US Patent Publication No. 2012/0030444 in further view of Chang et al. US Patent Publication No. 2019/0207696.

Regarding Claims 2, 9, and 16, the combination of Seo, Edgar and Suehiro discloses a method, apparatus, and a non-transitory computer-readable storage medium of claims 1, 8, and 15, respectively, however the combination of Seo, Edgar and Suehiro fails to disclose a method wherein the packet stream is part of an Advanced Television Systems Committee (ATSC) 3.0 digital television signal.

In an analogous art, Chang discloses a method, apparatus, and a non-transitory computer-readable storage medium wherein the packet stream is part of an Advanced Television Systems Committee (ATSC) 3.0 digital television signal [0142].


 
Regarding Claims 3, 10, and 17 the combination of Seo, Edgar, Suehiro and Chang discloses a method wherein the incoming file is received in a Layered Coding Transport (LCT) channel having a Transport Session Identifier (TSI) value in common with other files stored in the buffer, and a new buffer and separate map are initialized to store files with a different corresponding TSI value [Seo Table 1 [0061], [0066-0069]].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Georgious US Patent No. 7,003,597, Suh US Patent Publication No. 2014/0366076, Suh US Patent Publication No. 2015/0012957, Zeng US Patent No. 10,531,149, Wolf US Patent No. 9,051,379, and Crookes US Patent No. 7,957,423.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005.  The examiner can normally be reached on M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAHAR AQIL RIAZ/Examiner, Art Unit 2424